49

OFFICE OF THE A’ITORNEr   OgNENAL OF -
                   AUnm
50
                                                                                                      53.




               *.      * .

                                  81, UMO, 00 rroa(pitionha4 boea
                                 -8 u) by the orde ot Jtlt 10, 1980,
                                        oollootioaand appoPtiona*nt
       of&yaa          uera ~oaneuxwdor for cha pup000 of fsruiag
            .**
               18 Mooa aat              olu bauudexfu et the om                   aa&01
dsotxlatstn qumstbn~0x0 xooorde4in the "Rood or m&j1
Dirtrf0tc.i.a          tab0 0rsiaa      or   th     ao~ty     ci0*     0f vu     vd0
00untyin19ol.       ft 8p9mx-0 tkt                    th0 00w~        Bollrd 0r ~nut~e
00 t\rll’ 10, lf&e, pZOEUl&Od    -                    QSdOX   0
lines of      tta   oomoa oohool didriots aaud
it   a9,9eaTa that
                 l u r titlma 0-y a t nil        o r da xllu .o r da r md
$ i.l.4
     iR th m o stio r o f th e o o a s~ Oh r k .

              %a    quota         lha   Artlola19Ol.)
                                                    lr*rn0n'(I
                                                           Anuotdoa OiV$,l
statutu,u ~ollaur
               w        Oount$*41             bnut*o* 0ra 0uthorirad'to
                                                                     ouroiu
       tha l~th~titr              lW%dofwO        va8tM     LII t&    OoraiOOi~r~O?           00urt
      with raspwt 40~mpPl;t:a~                       tbo oouaw uto whe0l               dirtrfota,
       a nd
          a ek to
               o hc e
                    ;n&tn
                        wlhool'dlo6rlot                     Ilaao.   8rld tr\uWos
       dell      a.0 uanel
                eall                     JafM       8oet~or the aiotrfat  aad
       OouetJBahool tnutur                   ot the aouaty $0 be he14 et thm
       oount]ruat            at    sou oonwafont wmon                ia August    or Uaptambar
      of eaohfear‘to be pxe8ld04m0r bp the lbairn or the
      aeuaty    #oh-l tr\ufaeI.m y lu             00wa erqumtonr:
      6nll~gwlfh the loortlonof hi@ MUOLS and tW tuoh¶qg
      or hi& #boo1 lub jo a tlw       to ,
                                         olaulila~tloaoi oohoolsand
      mdh othermttua a8 my pertal to tho looation,                oonhot,
      aaintoaanoe    and 4i8aiglUmof 0SwQ*,-tb terms therOof,
      and otherlPattan     of lntanrt     La aoboolafrain.of the
      oouey,     and the oounty   #ha01   traetow   eh811be &dad fa
      their   ration  by theromultor the delibentloaor maoh
      lMatlng,natl.neonolotautwlth          lmi. The wuety uhool
      t~trumay        al0qiodllo~0m00t~            OS t@*di~t*ot
      .al&Qal   tma$aaa,mhaadowoe anoaery br thu# or on
                                                                                                      52


Roaorebla         S.     FL    Ruahuae,         Jr.,    page    4


:
       tha 9atitioa 0r 8 mjorltf of 8uohQlotriot0oh00i trwteu.
       The oountrouporlnkadoat,  lo loorrtoryor tho lounty l6hool
       tNOt808, ohallknp enloourot*ld 0ompLotor-r4        * l
       well bound book pxwidad.for the 9uxpooo t&m ilmld notoo
       Of 8ll OlralyOO
                    Md0 in 8-1                                 dirtfiat&o,            806 ai al
                                 lahaaltriutooo.
                  o ofth eo a unt~
       p r eo udfn6




                        Jroothe           faote,lt.appanro           thntthuoouat         mquintea-
dont   a*m         rmd             8 orrtifiod oopy as tho             co0087   sm00    i hort~0*
                                                  ror
ordmr,poood tulylO,l9iW, La ~oOau~*~ Ol*rWo 0Sfl.00
rmoordetloa, a8 requ.lr& OS Um by A?tloloIblSl,logn.
                                     foman'i haotstod’ui+it
                        hrtlolo1)7daL,                                                 $tata$OO,
rnaa    in    pert           mo sollarol

                "All &ho01 Diotzlatr,Larlti~ Ucrsa aohoal.
       Dlotriat~,Iadowbnt EohoolDlotrlotr,Qoruoll(L~te4
       amn      Sobool Dlotr$Otd,0onoaLldaiad  *aapwnt    mm0l
       Blotrioto,   OouatyLlna Sahml Dlotrioto,0ooo~lWate4
       BountyLlno B@bao&Diotrioto,an4 ztrurl     iagtnBohoca
       Distrleta,thotbr lrmt.04 by Waaal or @wirl Uw Lp
       thla state   aad heroaoforr IaM ou8 and ootibUoh4 or
       lttea p to  todb o lotibllohodby tBo propor ofiiem of any
       Countyor by tho L*giol&ureoi the 8tateoi            rd



                        It    IO    to    be   aotmd   tkat    th.   abova   lktra~     tii8Et.O
a prtioular         a8 it rao horotorom rouoaplud by tha
                         dlstriot
stat.0r Oouatp aotr~orltloo.&Oth~ telidatin6   lt8tat0,
       ml&p25, lo to tbs mao lffutr Be paint - doh
tl.r$l@lrn
t0   -0      SO        that    ~0    c iaud
                                          o            to r 8006a or
                                                                  inb6%~ e4 lmOt
to the ardoroftho Oounty~onrdof TN-,     datedr\llJ
                                                  1%
1988, omging th0 b0uDdaryus00 oi the luta0ld%otrlo.eto
                                                   in
pueotlaa.
53.
  .I